DETAILED ACTION
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2021 has been entered.

 	Claims 12-25 have been amended and are pending.

 	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 12-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.

Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite making available media files, including distributing, accessing, receiving, determining, storing, assigning, making, receiving, maintaining, providing and removing steps.  
The limitations of distributing, accessing, receiving, determining, storing, assigning, making, receiving, maintaining, providing and removing, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite distributing an application to a plurality of computing devices for making available the media files to users of the computing devices; accessing a set of media files, by presenting the set of media files to a plurality of users, allowing for each of the media files to be voted on with a like or a dislike and receiving one or more of the media files from a first user, receiving one or more requests from at least one second users for one or more of the media files to be forwarded to another a third user of the application and forwarding the one or more of the media files to the another third user of the application in response to the one or more requests; determining one or more of the set of media files is uploaded by the first user; storing the one or more of the set of media files; assigning a number of flushes to each of the media files; making available the one or more media files uploaded for public consumption wherein the media file corresponds to a 
That is, other than reciting a remote server, software instructions associated with a software application, a memory of the remote server, a plurality of computing devices, a user interface, and an internet computer network, the claim limitations merely cover managing personal behavior, relationships or interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims include a remote server, software instructions associated with a software application, a memory of the remote server, a plurality of computing devices, a user interface, and an internet computer network. The remote server, software instructions 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a remote server, software instructions associated with a software application, a memory of the remote server, a plurality of computing devices, a user interface, and an internet computer network amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea.  Claims 13-15 further describe the media files and the application. Claims 16-18 further describe assigning a genre tag, and the count.  Claims 19-22 further describe the user interface, the number of flushes, the application, and distributing a coupon. Claims 23-25 recite additional listening, delivering, tagging, targeting, distributing and accessing steps. A more detailed abstract idea remains an abstract idea.

As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed on page 56, lines 6-16 of the specification, “Web App 130 runs on at least one database (not shown) on at least one server (not shown). The database(s) are used to store information related to members, and member businesses. The demographic information stored on the present invention's database(s) can be used to drive a messaging system.  The present invention's 
As discussed on page 57, lines 9-18 of the specification, “A member, or business member may use a wide variety of devices to access the present invention's database(s), such as, but not limited to, intelligent building interfaces, PCs, TVs, set-tops boxes, Internet appliances, e- mail stations, telephones, cellphones, tablets, laptops, etc. The aforementioned devices (not shown) are usually connected to an access network via a router (not shown), or switch (not shown). At a minimum, access networks are typically configured with a multiplexer (not shown) and line interface device (not shown). The line interface device may be configured as a stand-alone modem, a PCMCIA card, as a wireless POP, or integrated into various devices, including, but not limited to PCs, cellphones, set-top boxes, tablets, laptops, etc.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	In the Remarks, Applicant argues the combined limitation confine Applicant's claimed invention to a particular, practical application of a system for sharing media files between a plurality of computing devices and a remote server which includes software instructions on a remote server as well as software instructions of a software application for use on a plurality of computing devices. This combination of limitations is not well-known, routine, or conventional activity. Thus, when viewed as an ordered combination, the claim limitations amount to significantly more than an abstract idea. Therefore, it is respectfully submitted that all rejections should be withdrawn and the claims allowed. The Examiner respectfully disagrees.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claims include a remote server, software instructions associated with a software 
The remote server, software instructions associated with a software application, a memory of the remote server, plurality of computing devices, user interface, and internet computer network in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in the claims do no more than use computer components as a tool (i.e., a remote server, software instructions associated with a software application, a memory of the remote server, a plurality of computing devices, a user interface, and an internet computer network).  There is no change to the computers and/or other technology recited in the claims, thus the claims do not improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the 
 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                  September 28, 2021